 


109 HR 3976 IH: Worker Recovery Act of 2005
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3976 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Boustany (for himself, Mr. Boehner, Mr. McKeon, Mr. Wilson of South Carolina, Mr. Porter, Mr. Jindal, Mr. Alexander, Mr. Baker, Mr. McCrery, and Mr. Pickering) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To accelerate the reemployment and employment of individuals affected by Hurricanes Katrina and Rita by establishing grants to eligible entities to provide worker recovery accounts to eligible individuals. 
 
 
1.Short titleThis Act may be cited as the Worker Recovery Act of 2005.  
2.PurposesThe purposes of this act are to accelerate the reemployment and employment of individuals affected by Hurricanes Katrina and Rita, and provide such individuals with enhanced flexibility, choice, and control in obtaining intensive reemployment, training, and supportive services. 
3.Grants to support worker recovery accountsSubtitle F of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) is amended by redesignating subtitle F as subtitle G and inserting after subtitle E the following: 
 
FTemporary program to provide worker recovery accounts to workers affected by a Gulf hurricane disaster 
196.Establishment of worker recovery accounts grant program 
(a)In generalThe Secretary shall make grants to eligible entities to provide worker recovery accounts to eligible individuals in accordance with this subtitle in order to meet the employment and training needs of individuals affected by Hurricane Katrina or Hurricane Rita. 
(b)Eligible entitiesFor purposes of this subtitle, an eligible entity means— 
(1)the States of Louisiana, Mississippi, Alabama, and Texas; 
(2)States to which a significant number of individuals described in subsection (d)(2)(A)(i) and (ii) have relocated; and 
(3)a local board or a consortium of local boards established in a local area or areas— 
(A)within the boundaries of which is an area that has been declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina or Hurricane Rita and where the President has determined payment of assistance under section 410(a) of such Act is warranted; or 
(B)to which a significant number of individuals described in subsection (d)(2)(A)(i) and (ii) have relocated. 
(c)Use of grant funds 
(1)In generalAn eligible entity that receives a grant under this subtitle shall use the grant funds to provide, through a local area or areas, eligible individuals with worker recovery accounts. An eligible individual may receive only 1 worker recovery account. 
(2)Amount in accountsThe eligible entity shall establish the amount to be provided for each worker recovery account, which shall be uniform throughout the State or local area and shall not be in excess of $5,000. 
(3)Limitation on administrative costsOf the amount awarded to an eligible entity under a grant under this subtitle, not more than 5 percent of the amount may be used for the costs of administration. 
(d)Eligible individuals 
(1)In generalEach eligible entity shall establish eligibility criteria for individuals for worker recovery accounts in accordance with this subsection. 
(2)Eligibility criteria requirements 
(A)In generalAn individual shall be eligible to receive a worker recovery account under a grant awarded under this subtitle if the individual— 
(i) 
(I)was employed in a county in Mississippi or Alabama, or a parish in Louisiana, where a major disaster has been declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina and where the President has determined payment of assistance under section 410(a) of such Act is warranted; or 
(II)was employed in a county in Texas or a parish in Louisiana where a major disaster has been declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Rita and where the President has determined payment of assistance under section 410(a) of such Act is warranted; 
(ii)has lost the employment described in clause (i) as a direct result of a Hurricane Katrina or Hurricane Rita; and 
(iii)either 
(I) 
(aa)has been identified by the State pursuant to section 303(j)(1) of the Social Security Act (42 U.S.C. 503(j)(1)) as likely to exhaust regular unemployment compensation and in need of job search assistance to make a successful transition to new employment; 
(bb)is receiving regular unemployment compensation as defined in section 205(2) of the Federal-State Extended Unemployment Compensation Act of 1970; and 
(cc)filed the claim for unemployment compensation not later than 9 months after the declaration of the major disaster described in clause (i); or 
(II)is receiving disaster unemployment assistance under section 410(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177(a)). 
(B)Additional eligibility and priority criteriaAn eligible entity may establish criteria that are in addition to the criteria described in subparagraph (A) for the eligibility of individuals to receive a worker recovery account under this subtitle. An eligible entity may also establish criteria for priority in the provision of a worker recovery account to such eligible individuals under a grant awarded under this subtitle. 
(3)No individual entitlementNothing in this subtitle shall be construed to entitle any individual to receive a worker recovery account. 
(e)Administration 
(1)Information and attestationPrior to the establishment of a worker recovery account for an eligible individual, the eligible entity receiving a grant, through the one-stop delivery system in the participating local area or areas, shall ensure that the individual— 
(A)is informed of the requirements applicable to the worker recovery account, including the allowable uses of funds from the account, the limitations on access to services described in section 196B and a description of such services, and the conditions for receiving a reemployment bonus; 
(B)has the option to develop a worker recovery plan which will identify the employment goals and appropriate combination of services selected by the individual to achieve the employment goals; and 
(C)signs an attestation that the individual has been given the option to develop a worker recovery plan in accordance with subparagraph (B), will comply with the requirements under this subtitle relating to the worker recovery accounts, and will reimburse the account or, if the account has been terminated, the grant awarded under this subtitle, for any amounts expended from the account that are not allowable. 
(2)Periodic interviewsIf a recipient exhausts his or her rights to any unemployment compensation and the recipient has a remaining balance in his or her worker recovery account, the one-stop delivery system shall conduct periodic interviews with the recipient to assist the recipient in meeting his or her individual employment goals. 
(3)Use of worker recovery accountsThe eligible entity receiving a grant shall ensure that eligible individuals receiving a worker recovery account use the account in accordance with section 196B. 
196A.Application for grantsTo be eligible to receive a grant under this subtitle, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including at a minimum— 
(1)if the eligible entity is a State—
(A)assurance that the application was developed in conjunction with the local board or boards and chief elected officials where the worker recovery accounts shall be made available; and
(B)a description of the methods and procedures for providing funds, including administrative funds, to local areas where the worker recovery accounts shall be made available;
(2)a description of the criteria and methods to be used for determining eligibility for the worker recovery account, including the additional criteria and priority for service that the eligible entity intends to apply, if any, pursuant to section 196(d)(2)(B);
(3)a description of the methods or procedures to be used to provide eligible individuals information relating to services and providers;
(4)a description of safeguards to ensure that funds from the worker recovery accounts are used for purposes authorized under this subtitle and to ensure the quality and integrity of services and providers, consistent with the purpose of providing eligible individuals with enhanced flexibility, choice, and control in obtaining intensive reemployment, training, and supportive services;
(5)a description of how the eligible entity will coordinate the activities carried out under this subtitle with the employment and training activities carried out under section 134 and other activities carried out by local boards through the one-stop delivery system in the State or local area; and
(6)an assurance that the eligible entity will comply with any evaluation and reporting requirements the Secretary may require.  
196B.Use of worker recovery accounts 
(a)Allowable activities 
(1)In generalSubject to the requirements contained in paragraphs (2) and (3), a recipient of a worker recovery account may use amounts in a worker recovery account to purchase 1 or more of the following: 
(A)Intensive services, including those type of services specified in section 134(d)(3)(C). 
(B)Training services, including those types of services specified in section 134(d)(4)(D). 
(C)Supportive services (except for needs related payments) and relocation assistance. 
(2)Delivery of servicesThe following requirements relating to delivery of services shall apply to the grants under this subtitle: 
(A)Recipients may use funds from the worker recovery account to purchase the services described in paragraph (1) through the one-stop delivery system on a fee-for-service basis, or through other providers, consistent with the safeguards described in section 196A(d). 
(B)The eligible entity, through the one-stop delivery system in the participating local area or areas, may pay costs for such services directly on behalf of the recipient, through a voucher system, through arrangements with private financial institutions, or by reimbursement to the recipient upon receipt of appropriate cost documentation. 
(C)Each eligible entity, through the one-stop delivery system in the participating local area or areas, shall make available to recipients information on training providers, including information specified in section 134(d)(4)(F)(ii), information available to the one-stop delivery system on providers of the intensive and supportive services described in paragraph (1), including child care, and information relating to occupations in demand in the local area and occupations in demand in the home State of an individual who has relocated. 
(3)LimitationsThe following limitations shall apply with respect to worker recovery accounts under this subtitle: 
(A)Amounts in a worker recovery account may be used for up to 1 year from the date of the establishment of the account. 
(B)Each recipient shall submit cost documentation as required by the one-stop delivery system. 
(C)For the 1-year period following the establishment of the account, recipients may not receive intensive, supportive, or training services funded under title I of this Act except on a fee-for-services basis as specified in paragraph (2)(A). 
(D)Amounts in a worker recovery account shall be nontransferable. 
(b)Reemployment bonus 
(1)In generalSubject to paragraph (2), if a recipient determined eligible under section 196(d) obtains full-time employment before the 13th week of unemployment for which unemployment compensation (including disaster unemployment assistance) is paid, or if such individual was already receiving unemployment compensation (including disaster unemployment assistance) on the date of enactment of this subtitle and obtains full-time employment before the 13th week after the week in which the worker recovery account is established, the balance of his or her worker recovery account in an amount not to exceed $1,000 shall be provided directly to the recipient in cash. 
(2)LimitationsThe following limitations shall apply with respect to a recipient described in paragraph (1): 
(A)60 percent of the remaining worker recovery account balance as determined under paragraph (1), up to a maximum of $600, shall be paid to the recipient at the time of employment. 
(B)40 percent of the remaining worker recovery account balance as determined under paragraph (1), up to a maximum of $400, shall be paid to the recipient after 26 weeks of employment retention. 
(3)Exception regarding subsequent employmentIf a recipient described in paragraph (1) subsequently becomes unemployed due to a lack of work after receiving the portion of the reemployment bonus specified under paragraph (2)(A), the individual may use the amount remaining in the worker recovery account for the purposes described in subsection (a) but may not be eligible for additional cash payments under this subparagraph. 
196C.Program information and evaluation 
(a)InformationThe Secretary may require eligible entities receiving a grant under this subtitle to collect and report on such financial, performance, and other program-related information as the Secretary determines is appropriate to carry out this subtitle, including the evaluation described in subsection (b). 
(b)Evaluation 
(1)In generalThe Secretary, pursuant to the authority provided in section 172, shall, directly or through grants, contracts, or cooperative agreement with appropriate entities, conduct an evaluation of the activities carried out under any grants awarded under this subtitle. 
(2)ReportThe Secretary shall report to Congress relating to the results of the evaluations required under paragraph (1), which shall include any recommendations the Secretary deems appropriate with respect to the use of worker recovery account as a mechanism to assist individuals in obtaining and retaining employment. 
196D.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this subtitle $650,000,000 for fiscal year 2006. 
(b)Availability of funds Funds authorized under this subtitle shall be available for obligation upon the date of enactment of the appropriation and shall remain available for obligation until September 30, 2006 and for expenditure until September 30, 2007.. 
 
